Citation Nr: 0123632	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
insomnia and anxiety, claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ), claimed as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for dark urine, claimed 
as due to an undiagnosed illness.  

4.  Entitlement service connection for chlamydia, claimed as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1996, the RO 
denied service connection for anxiety, depression, chronic 
insomnia, TMJ, dark urine and headaches.  At the same time, 
it was determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for PTSD and for a skin disorder.  

The issues of entitlement to service connection for 
depression, insomnia and anxiety, TMJ, dark urine, chlamydia, 
and for headaches, all claimed as due to an undiagnosed 
illness, are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In a decision dated in October 1994, the RO denied 
entitlement to service connection for a skin disorder.

2.  The evidence received subsequent to the RO's October 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  In a decision dated in January 1996, the RO denied 
entitlement to service connection for PTSD.

4.  The evidence received subsequent to the RO's January 1996 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and is by itself or in connection with evidence 
previously assembled not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
PTSD and for a skin disorder.  

Factual Background

The service medical records reveal that in July 1990, the 
veteran complained of headaches and job stress.  The Axis I 
diagnosis at that time was occupational problem.  It was 
noted that the veteran did not have a history of 
psychosomatic disorder and did not fit the criteria 
consistent with a major affective disorder.  A clinical 
record dated the same month included the impression of 
stress.  In November 1991, the veteran was treated for a 
possible rash in the groin area.  The assessment at that time 
was crabs.  A mental status examination was conducted in 
January 1992.  The examination was normal.  In February 1992, 
he complained of a rash in the groin.  The assessment was 
ingrown hair.  No pertinent abnormalities were noted on the 
report of the discharge examination.  

The service personnel records reveal that the veteran did not 
receive any awards or decorations indicative of participation 
in combat.  

In a statement which was received in May 1994, the veteran 
reported that a stressor he had experienced was that his 
weapon was taken away while he was serving during Operation 
Desert Storm.  He further indicated that while loading 
equipment on ships, he was trapped for approximately 10 
minutes until another soldier could find someone to move some 
equipment.  

By rating decision dated in October 1994, the RO denied 
service connection for PTSD and for a skin rash.  The RO 
noted that there was no diagnosis of PTSD of record nor was 
there verification of any of the veteran's claimed stressors.  
With regard to the claim for the skin rash, the RO noted that 
the veteran had been treated once during active duty for a 
skin disorder with no subsequent complaints or treatment 
during the remainder of his active duty service and the exit 
examination was negative for any such rash.  The veteran was 
informed of the October 1994 decision and of his procedural 
and appellate rights in November 1994.  He submitted a timely 
notice of disagreement but, after a statement of the case was 
issued, he did not timely file his substantive appeal.  The 
October 1994 rating decision became final in November 1995.  

VA clinical records were received in January 1995.  A January 
1994 clinical record includes the notation that the veteran 
stated he had changed since his service during the Persian 
Gulf War and that he had set up an appointment with a PTSD 
clinic.  A June 1994 record includes the notation that the 
veteran did not complete a PTSD evaluation which had been 
scheduled several months prior.  The assessment at that time 
was that the veteran seemed to have signs of depression.  

In January 1996, the RO again denied service connection for 
PTSD.  The RO found that there was no confirmed diagnosis of 
PTSD and that the evidence of record was insufficient to 
establish that a stressful experience sufficient to produce 
PTSD had occurred during the veteran's period of active duty 
service.  The veteran was informed of this decision and of 
his procedural and appellate rights via correspondence dated 
in February 1996.  The veteran did not appeal this decision 
which became final in February 1997.  

The pertinent evidence added to the record subsequent to the 
October 1994 rating decision which denied service connection 
for a skin rash and the January 1996 rating decision which 
denied service connection for PTSD is set out below.  

The veteran submitted documentation indicating he was 
involved in a medical trial of medicine for the treatment for 
generalized social phobia.  

A March 1997 VA clinical record indicates that the veteran 
reported at that time he had had a body rash for three or 
four years.  The diagnostic impression was dermatitis of an 
unknown etiology.  A separate clinical record dated in the 
same month includes the notation that the veteran was 
complaining of a recurring rash as well as problems with 
paranoid feelings.  Physical examination failed to reveal any 
evidence of a rash.  The examiner noted the veteran was not 
psychotic or agitated but he probably had some depression 
with paranoid features.  

Additional VA outpatient treatment records were received in 
July 1997.  A January 1994 clinical record referenced 
complaints of a skin rash and psychosocial problems.  The 
assessment at that time was rule out PTSD.  

In a November 1997 statement, the veteran's ex-girl friend 
reported mental symptomatology she observed in the veteran 
including a quick temper.  

The veteran submitted a stressors statement in December 1997.  
He reported that he did not witness anyone who was killed 
while serving during the Persian Gulf War.  He indicated he 
was harassed by fellow servicemen while on active duty as a 
result of being treated for body crabs.  He reported that his 
commander did not do anything to correct the problem.  

The report of a January 1998 VA skin diseases examination is 
of record.  The veteran complained of recurring eczematous 
eruptions on his arms, face and trunk which began 
approximately one year after his return from service in the 
Persian Gulf.  The veteran reported that he had taken pills 
while on active duty to prevent nerve gas injury.  The 
assessment was that the veteran had psoriasiform eczema.  The 
examiner noted that "Anthrax immunization and the pills 
given to prevent nerve gas injury are common factors in the 
history of many of these cases."  

The report of a January 1998 VA mental disorders examination 
included the notation that the veteran had been treated for 
skin problems while serving in the Persian Gulf.  He reported 
that he had shot at some Iraqi soldiers but he was not 
wounded or a prisoner nor was anyone in his unit wounded.  He 
indicated his weapon was taken from him during the war.  The 
impression from the examination was psychosis not otherwise 
specified, possible paranoid, and a global assessment of 
functioning scale score of approximately 30 was assigned.  

The report of a January 1998 VA neurological examination is 
of record.  No pertinent abnormalities were noted.  

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

Where a veteran engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims as well as the laws and regulations pertaining to 
reopening claims.


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder.  The report of the January 
1998 VA skin diseases examination is new as it was not of 
record at the time of the October 1994 rating decision which 
denied service connection for the skin disorder.  This 
evidence is also material as it demonstrates that the veteran 
had a current skin disorder and also indicates to a certain 
extent that the skin disorder might be the result of pills 
the veteran took as preventatives against anthrax and nerve 
gas injury.  This evidence, which was not previously 
submitted to agency decision makers and which bears directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board finds that additional evidentiary development must 
be conducted prior to adjudicating the reopened claim of 
entitlement to service connection for a skin disorder on the 
merits.  This development is addressed in the remand portion 
of this decision.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.

Analysis


The Board finds that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The claim was last denied in January 
1996 as there was no confirmed diagnosis of PTSD nor was 
there evidence of record sufficient to verify any in-service 
stressors.  None of the evidence submitted subsequent to the 
January 1996 rating decision include a confirmed diagnosis of 
PTSD and the stressor reported had already been considered at 
the time of the prior rating decision.  The Board notes that 
one of the VA clinical records dated in January 1994 included 
an assessment of rule out PTSD.  This is not a diagnosis but 
rather a preliminary finding that required additional 
testing.  There is no indication of the presence of PTSD.  
The January 1998 VA mental disorders examination did not 
result in a diagnosis of PTSD.  The lay statement from the 
veteran's ex-girlfriend is new but not material as it reports 
on symptomatology observed in the veteran.  This statement 
cannot be considered a diagnosis for PTSD as the author is a 
lay person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence submitted subsequent to the January 1996 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; some of it is cumulative 
and redundant; and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim of entitlement to service connection for PTSD has 
not been reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder has 
been reopened; to that extent only the appeal is granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD has not been 
reopened and the appeal is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App.  384 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The veteran claims he currently 
experiences depression, insomnia and anxiety, TMJ, dark 
urine, chlamydia, and headaches, all due to an undiagnosed 
illness as a result of his service in the Persian Gulf during 
Operation Desert Storm.  A review of the claims file reveals 
that the veteran underwent two Persian Gulf Protocol 
examinations, one on January 21, 1994 and one on August 31, 
1994.  Associated with the claims file are portions of both 
examinations.  The complete examination reports, however, 
have not been associated with the claims file.  The Board 
finds the RO must obtain the complete examination reports, if 
possible, in order to assist the veteran in his claim.  

As noted above, the Board has found that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a skin disorder.  A 
January 1998 VA skin diseases examination included a 
diagnosis of psoriasiform eczema.  The examiner noted that 
"Anthrax immunization and the pills given to prevent nerve 
gas injury are common factors in the history of many of these 
cases."  This opinion is general and does not specifically 
link the veteran's skin disorder to pills he was given during 
the Persian Gulf War.  Additionally, it is not apparent to 
the Board if the examiner had access to and reviewed the 
veteran's claims file in conjunction with his examination.  
The Court has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board finds the RO should schedule the veteran for another VA 
examination to be conducted in conjunction with a review of 
the claims file to determine if it is as likely as not that 
the veteran currently has a skin disorder that is linked to 
active duty.  

Accordingly, the issues of entitlement to service connection 
for depression, insomnia and anxiety, TMJ, dark urine, 
chlamydia, headaches and a skin disorder are remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the veteran supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for depression, insomnia and anxiety, 
TMJ, dark urine, chlamydia, headaches and 
a skin disorder.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The Board is particularly 
interested in obtaining the complete 
reports of the Persian Gulf Protocol 
examinations conducted in January and 
August of 1994.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
skin disorder found on examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated to reflect review of 
this information.  All necessary tests 
and studies should be performed.  

The examiner should be requested to 
clearly indicate whether diagnoses of a 
skin disorder are warranted and, if so, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
any such disorder found on examination 
was incurred in or aggravated by active 
duty.  Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals


 



